DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 10/14/2020, has been entered.
Claims 1-52 have been canceled.
Claims 53-74 are pending and currently being allowed in conjunction with Examiner’s Amendment set forth herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Fonville on 09/09/2021.
The application has been amended as follows:

--claim 53. (Currently amended) An antibody or antigen-binding fragment thereof that binds specifically to CD38, comprising
a) aCD38-a-309-HCDR3 amino acid sequence (SEQ ID NO: 3) as a variable
heavy chain complementarity determining region 3;

heavy chain complementarity determining region 1;
c) aCD38-a-309-HCDR2 amino acid sequence (SEQ ID NO: 2) as a variable
heavy chain complementarity determining region 2;
d) aCD38-a-309-LCDR1 amino acid sequence (SEQ ID NO: 5) as a variable
light chain complementarity determining region 1;
e) aCD38-a-309-LCDR2 amino acid sequence (SEQ ID NO: 6) as a variable
light chain complementarity determining region 2; and
f) aCD38-a-309-LCDR3 amino acid sequence (SEQ ID NO: 7) as a variable
light chain complementarity determining region 3.--
--claim 58. (Canceled)--
--claim 70. (Canceled)--
--claim 71. (Canceled)--
--claim 72. (Canceled)--
--claim 73. (Canceled)--
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed antibody with the specific CDR sequences are free of prior art.  The closest art, Deckert et al. (cited in IDS, filed 05/11/2020, NPL #2), for example, discloses an anti-CD38 antibody but does not teach or suggest the sequences of the CDRs as recited in the present .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SHARON X WEN/Primary Examiner, Art Unit 1644               
September 10, 2021